DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed November 8, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-15 are currently pending.  Claims 1, 3 and 6 are currently amended.  Claims 12-15 are new.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections - Withdrawn
Applicant’s amendment to claim 1, submitted November 8, 2021, obviates the previous objection to claim 1. Therefore, the objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 6 to recite the phrase “the size” instead of the previously recited “a size”.
Although the depth of the recessed portion, as well as the diameter of the recessed portion, is relative to the size of the biocompatible macromolecular block, given the instant specification provides the teaching that the polymer blocks have sizes ranging from 1-700 µm and are obtained by sieving (paragraphs [0081]-[0082]), the relative terminology is considered definite, in light of the specification. 
Thus, a depth of the recessed portion is 2 to 100 times the size of the biocompatible macromolecular block, and a diameter of the recessed portion is 2 to 100 times the size of the biocompatible macromolecular block. Thus, the depth of the recessed portion and the diameter of the recessed portion are interpreted to range from approximately 2 µm to approximately 70 mm (correlates to 70, 000 µm, i.e. 100 X 700 µm).

New ground(s) of rejection, necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 requires a method of manufacturing a cell structure comprising: a step (A) of adding a mixture of biocompatible macromolecular blocks, cells, and a liquid medium to a first culture container having a culture surface on which a plurality of recessed portions are formed, wherein the number of recessed portions is 10 to 10,000 per cm2.
Dependent claims 2-15 either depend directly from claim 1, or incorporate the method of claim 1.  
Upon further review of the specification, in view of the newly amended claim limitations now reciting the number of recessed portions is 10 to 10,000 per cm2, the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of a method of manufacturing a cell structure comprising: a step (A) of adding a mixture of biocompatible macromolecular blocks, cells, and a liquid medium to a first culture container having a culture surface on which a plurality of recessed portions are formed, wherein the number of recessed 2, or specifically where the number of recessed portions are 10,000 recesses per cm2.
  Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).  
In the instant case the only references in the specification to manufacturing a cell structure comprising: a step (A) of adding a mixture of biocompatible macromolecular blocks, cells, and a liquid medium to a first culture container having a culture surface on which a plurality of recessed portions are formed, are directed to adding a mixture of: 
cells (hMSCs),
 biocompatible macromolecular blocks having sizes ranging from 53 to 106 µm, and 
a liquid medium 
to a first culture container having a culture surface on which a plurality of recessed portions are provided at no more than 80 recesses per cm2, and the recesses have a diameter of 800 µm and a depth of 300 µm (i.e. about 6000 recesses on a 90 mm culture surface, about 80 cm2) (see Specification at paragraphs [0141], [0143], [0145] and [0147]).  
A review of the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of the entire claimed 2. Thus, Applicants have not provided sufficient description of the invention to support they were in possession of a method of manufacturing a cell structure comprising: a step (A) of adding a mixture of biocompatible macromolecular blocks, cells, and a liquid medium to a first culture container having a culture surface on which a plurality of recessed portions are formed, wherein the number of recessed portions is 10 to 10,000 per cm2. 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112, first paragraph. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to now recite the following method:
A method of manufacturing a cell structure comprising: 
a step (A) of adding a mixture of biocompatible macromolecular blocks, cells, and a liquid medium to a first culture container having a culture surface on which a plurality of recessed portions are formed, wherein the number of recessed portions is 10 to 10,000 per cm2, and a side wall part standing on an outer periphery of the culture surface, such that a liquid surface of the mixture is over the culture surface; 

 a step (C) of stirring and culturing a content of the first culture container obtained in the step (B) in a second culture container comprising stirring means, wherein the first culture container is allowed to stand in the step (B) for a period of time for which a ratio of the number of cell structures manufactured after the step (C) to the number of recessed portions is 70% or more.

The phrase “…wherein the number of recessed portions is 10 to 10,000 per cm2…” renders the claim unclear in view of the generically recited cells.
In the case where the plurality of recessed portions are 10,000 per cm2, the maximum size of the recessed portions would be approximately 1 µm2 given that 1 cm2 correlates to 10,000 µm2 (i.e. 10,000 recesses ÷ 10,000 µm2 = 1 recess per µm2). 
Claim 1 as currently written generically recites cells.  The specification at paragraph [0093] discloses that any cells can be used as long as it is possible to perform cell transplantation, which is the object of the cell structure.  Preferable cells are animal cells, particularly human-derived cells, e.g. mesenchymal stem cells and chondrocytes.  The specification further discloses the macromolecular blocks have diameters ranging from about 1 to 700 µm (see Specification at paragraphs [0081]-[0082]).
MicrobiologyInfo.com (see PTO-892) evidences that Eukaryotic cells, e.g. animal cells, range in size from about 10 µm to 100 µm and bacterial cells range in size of about 1 µm to 4 µm (see Size of Bacterial Cell, illustration at page 2 of 38).
Hall et al., (see PTO-892) evidences that normal chondrocytes derived from human cartilage have a size of approximately 10 µm (Fig. 1a).  
Ge et al., (see PTO-892) evidences that human mesenchymal stem cells (MSCs) were fractioned into small and large populations based on cell diameter.  The small cell Abstract, Methods and Results; Materials and Methods, MSC Culture and Cell Size Fractionation, left column, page 296).
Given that claim 1, step (B) requires both the cells and macromolecular blocks to reside in the recessed portion and the blocks are disposed in gaps between the plurality of cells, it is unclear how the macromolecular blocks and plurality of animal cells having sizes ranging from approximately 10 µm to 30 µm would fit in recesses of approximately 1 µm2 in the case where the method employs a plurality of recessed portions at a density of 10,000 recesses per cm2, or at any density wherein the number of recesses per cm2 would comprise recesses having diameters that would be too small to hold both the macromolecular blocks and cells having sizes ranging from approximately 10 µm to 30 µm.
It is unclear if Applicant means for bacterial cells (1µm-4µm in diameter) to reside in the recesses in the case where the method employs a plurality of recessed portions at a density of 10,000 recesses per cm2.
Since each of claims 2-15 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

Further regarding claim 6, claim 6 recites that both the depth and diameter of the recessed portion is 2 to 100 times the size of the biocompatible block.  Thus, for the same reasons discussed immediately above regarding claim 1, claim 6 is further confusing as to a plurality of recessed portions being provided at 10,000 recesses per cm2 culture surface.
2 culture surface.
Appropriate clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Withdrawn
RE: Rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Nakamura:
Applicant’s amendment submitted November 8, 2021 now requires the plurality of recessed portions to have a number of recessed portions ranging from 10 to 10,000 per cm2.  Therefore, due to the claim amendments, the rejection under 35 U.S.C. 103 has been withdrawn, however the amendment has necessitated new grounds of rejection, as set forth below.

New ground(s) of Rejection, necessitated by Amendment

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., (WO 2014/133081, published September 4, 2014, provided in the IDS submitted October 3, 2019; relying on US 2015/0352252 for English Translation, previously cited) (“Nakamura”), in view of Ichihara et al., (Heliyon, 2 (2016) e00129, pages 1-19; see PTO-892) (“Ichihara”), as evidenced by Jaquith et al., (wellplate.com, 96-Well Plate Dimensions [Standard Microplate], 5 pages, March 27, 2014; see PTO-892) (“Jaquith”).
A method of manufacturing a cell structure”.
	Regarding claim 1, Nakamura, at Example 15 (paragraph [0203]), teaches a method for simplifying the manufacturing a large mosaic cell mass using recombinant peptide blocks (CBE3) that were prepared according to Example 5 (paragraph [0173]).
Nakamura specifically teaches preparing a 9 cm (90 mm) petri dish (Sumilon Celltight) in a manner to prevent cell adhesion to the petri dish (i.e. a first culture container) wherein 50 mL of 1.5% agarose solution in a growth medium was placed in the petri. At the time of adding the agarose solution to the petri dish, a 1 cm2 rod-shaped silicon was immobilized in a manner to permit approximately 5 mm of the silicon to be immersed in the agarose solution (depth of 5 mm). After the agarose had been permitted to solidify (i.e. culture surface), the silicon rod was removed in order to leave a 1 cm square void (i.e. recessed portion) formed in the agarose.  Thereafter, an appropriate amount of growth medium was added to the vessel in order to prevent the gel from drying.
	Further regarding claim 1, step (A), and the limitation of adding a mixture of biocompatible macromolecular blocks, cells, and a liquid medium to a first culture container, Nakamura further teaches removing the growth medium from the vessel and preparing a suspension consisting of human bone marrow-derived mesenchymal stem cells (hMSCs) (2,500,000 cells) and 16 mg of the blocks "7.5% middle" which were blocks prepared in Example 5, i.e. CBE3 blocks having porous body B with sizes ranging from 53-106 µm (i.e. macromolecular blocks).  The suspension of cells and polymer blocks were placed in the void (i.e. recessed portion) of the culture vessel and 25 mL of adding a mixture of biocompatible macromolecular blocks, cells and a liquid medium to a first culture container having a culture surface…. such that a liquid surface of the mixture is over the culture surface”, thus meeting the limitation of claim 1.
	As to the limitation “and a side wall part standing on an outer periphery of the culture surface”, it is noted that Nakamura’s Example 15 teaches the culture surface is prepared in a 9 cm (90 mm) petri dish (i.e. a round petri dish), to which 25 ml of culture medium is added so the culture medium is over the culture surface as it is contained by the edge (i.e. wall) of the petri dish, thus meeting the limitation of claim 1, step (A). 
	As to claim 1, step (B), and the limitation of allowing the first culture container of the step (A) to stand and form a cell culture which comprises the biocompatible macromolecular blocks and the cells in the recessed portion, it is noted that Nakamura’s Example 15 further teaches the obtained mixture of cells, liquid medium and biocompatible macromolecular blocks were cultured for 1 day (24 hours) to result in a 1 cm2 enormous mosaic cell mass, thus meeting the limitation of claim 1, step (B).
	Further regarding claim 1, step (B) and the limitation that the plurality of biocompatible macromolecular blocks are disposed in gaps between the plurality of cells, it is noted that Example 15 of Nakamura teaches the manufacture of a mosaic cell mass.  Nakamura, at paragraph [0123], indicates the mosaic pattern is created by the disposition of the polymer blocks in gaps among the cells (see Figure 2C). Thus, Nakamura’s cell construct of Example 15 meets the limitation of claim 1, step (B).
	As to claim 1, step (C), Nakamura teaches the prepared cell mass was transferred into another 9 cm petri dish (Sumilon Celltight), containing 25 mL of a growth medium The cell mass was further cultured for 2 days. Thereafter, the culture was transferred . a second culture container comprising a stirring means), in which 25 mL of a growth medium had been placed, and the obtained cell mass was subjected to shaking culture, which reads on “stirring and culturing a content of the first culture container obtained in the step (B) in a second culture container comprising stirring means”, thus meeting the limitation of claim 1, step (C).
Further regarding claim 1, step (A) and the limitation of adding the mixture of polymer blocks, cells and liquid medium to a plurality of recessed portions, wherein the number of recessed portions is 10 to 10,000 per cm2, it is noted that although Nakamura’s Example 15 prepares the agarose culture surface to have one recessed portion, Nakamura’s Examples 10 and 11 (paragraphs [0194] and [0197]) and Examples 12 and 13 (paragraphs [0198]-[0199]) further teach the use of multi-well culture plates (plurality of recesses) for spherical cell mass formation.  Thus, Nakamura does render obvious using a culture surface having a plurality of recessed portions.
Nakamura’s plurality of recessed portions (96-well plates) differ from the instant invention in that the 96-well plates do not provide the plurality of recessed portions at a density of 10 to 10,000 recessed portions per cm2 of the culture surface since a standard 96-well plate has a length of 127.71 mm and a width of 85.43 mm (see Jaquith et al, PTO-892), which correlates to a surface area of approximately 109 cm2, thus 0.88 recesses per cm2 of cell culture surface.
However, Ichihara is directed to methods for assessing engineered islet aggregates prepared using microfabricated agarose gel-based microwells, wherein the microwells have diameters of 100 µm, 300 µm and 500 µm (Abstract).  Ichihara’s Fig. 1 illustrates the culture surface having a microwell diameter of 100 µm contains 2,916 microwells (54 x 54 array) and the culture surface having a microwell diameter of 300 2) (2.2 Fabrication of agarose gel-based microwells, page 5).  Ichihara teaches manufacturing aggregated islets from dispersed islet cells by seeding the dispersed islet cells into the 100, 300 and 500 µm microwell arrays prepared from agarose which is a non-cell-adhesive substrate, thus the islets self-assemble into aggregates. The cells were cultured for 7 days (3.1 Formation of size-controlled pseudo-islets using rat islet cells, pages 7-8; Fig. 2).  Ichihara teaches the pseudo-islets prepared by the disclosed method will be highly useful for transplantation therapy, as well as for studying cellular physiology (4. Discussion, last paragraph, page 14).
Ichihara’s disclosed culture surface having a microwell diameter of 100 µm, containing 2916 microwells, has a plurality of recessed portions at a density of 129 recesses per cm2 of surface area (2916 recesses per 22.5 cm2), and the culture surface having a microwell diameter of 300 µm, containing 324 microwells, has a plurality of recessed portions at a density of 14 recesses per cm2 (324 recesses per 22.5 cm2).  Thus, the claimed density of recessed portions overlaps the prior art plurality of recessed portions.
Thus, Ichihara has established it was well-known in the art before the effective filing date of the claimed invention, that methods for manufacturing aggregated cell structures are easily carried out using culture surfaces on which a plurality of recessed portions are formed at densities within the claimed range.  
Given that the intention of Nakamura is to manufacture cell structures, in a multi-well manner, comprising aggregated cells for transplantation (paragraphs [0002]), and more specifically manufacture cell structures to transplant insulin-
 The person of ordinary skill in the art would have been motivated to use a well-known multi-well culture platform, as taught by Ichihara, for the predictable result of providing increased quantities of the therapeutic cells for transplantation.
The skilled artisan would have had a reasonable expectation of success in substituting the multi-well culture surface of Ichihara because Ichihara has shown that such multi-well culture surfaces are easily prepared and successfully promote the desired cell aggregation to form the in-vivo like cell structures.
Further regarding claim 1 and the limitation directed to the culturing time period to permit manufacturing 70% or more (i.e. 70% to 100%) of the cell constructs in the recessed portions, it is noted that Nakamura’s Example 15 does not specifically teach the number of final constructs produced after the spinner flask culturing. However, given the following:
Nakamura’s purpose of producing the mosaic cell masses is for transplantation therapy (paragraphs [0002], [0015] and [0117]) and treatment of various diseases, such as heart disease (paragraphs [0119] and 
Nakamura teaches the production of numerous constructs that are then fused to form larger constructs, 
it would be obvious to one of ordinary skill in the art to optimize the culturing time period in order to maximize (100%) the number of final cell construct products that are harvested after step (C). Doing so would ensure the constructs are complete as well as reduce repeated harvesting from the same culture vessel and thus minimize the handling and disruption of the culture.
	Given that Nakamura’s Examples 12 and 13 teach culturing time results in the cell masses being naturally fused or joined together, the parameter of culture time period is recognized as a result-effective variable which achieves the recognized result of permitting the cells and polymer blocks to coalesce.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Nakamura to optimize the culturing time period to achieve the predictable result of maximizing the number of complete constructs manufactured after step (C) to be 70% or more, thus meeting the limitation of claim 1.
Regarding claim 2, it is noted that Nakamura’s Example 15 does not specifically indicate any percentage of free polymer blocks that may be remaining after 2 (having a thickness of 2 to 3 mm) resulted after the 1 day of static culturing and was then transferred to a second 9 cm petri dish for additional static culturing.  Nakamura, at Examples 12 and 13, teaches the 1-day culturing of the polymer blocks and cell masses resulted in the cell masses being naturally fused. Thus, it is considered that the 1 day of culturing to prepare the mosaic cell mass in Example 15, resulted in fusion or joining together of all the available polymer blocks with the cells (0% free blocks, claimed range overlaps the prior art range), thus permitting the subsequent transfer of the mosaic cell mass to the second 9 cm petri dish, thus meeting the limitation of claim 2.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 3 and the limitation directed to the culturing time period to permit manufacturing 80% or more of the cell constructs in the recessed portions, it is noted that Nakamura’s Example 15 does not specifically teach the number of final constructs produced after the spinner flask culturing. However, given the following:
Nakamura’s purpose of producing the mosaic cell masses is for transplantation therapy (paragraphs [0002], [0015] and [0117]) and treatment of various diseases, such as heart disease (paragraphs [0119] and [0159]), kidney disease or diabetic organ disease (paragraph [0120]), wherein large scale production of constructs would be desirable; and
Nakamura teaches the production of numerous constructs that are then fused to form larger constructs, 
it would be obvious to one of ordinary skill in the art to optimize the culturing time period in order to maximize (100%) the number of final cell construct products that are harvested after step (C). Doing so would ensure the constructs are complete as well as reduce repeated harvesting from the same culture vessel and thus minimize the handling and disruption of the culture.
	Given that Nakamura’s Examples 12 and 13 teach culturing time results in the cell masses being naturally fused or joined together, the parameter of culture time period is recognized as a result-effective variable which achieves the recognized result of permitting the cells and polymer blocks to coalesce.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Nakamura to optimize the culturing time period to achieve the predictable result of maximizing the number of complete constructs manufactured after step (C) to be 70% or more, thus meeting the limitation of claim 3.
Regarding claim 4, although Nakamura’s Example 15 does not specify the size of the polymer block, Example 15 does indicate the use of the “7.5% middle” blocks prepared in Example 5.  Example 5 further teaches the “7.5% middle” blocks have a size of 53 to 106 µm (claimed range overlaps the prior art range), thus meeting the limitation 
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 5, Nakamura’s Example 15 teaches treating the 9 cm petri dish culture surface and recessed portion with agarose in order to suppress cell adhesion.  Likewise, Ichihara teaches the microwells comprising agarose suppress cell adhesion, thus promoting aggregation formation (3.1 Formation of size-controlled pseudo-islets using rat islet cells, pages 7-8). Thus, the teachings of Nakamura and Ichihara meet the limitation of claim 5.
Regarding claim 6, Nakamura’s Example 15 employs the “7.5% middle” blocks prepared in Example 5.  Example 5 further teaches the “7.5% middle” blocks have a size of 53 to 106 µm. Nakamura’s Example 5 further teaches the sieving step also produces polymer blocks having sizes of 25 to 53 µm, as well as 106 µm to 180 µm, in addition to the 53 to 106 µm blocks.  The microwell culture surfaces disclosed by Ichihara comprising 300 µm diameter microwells have diameters of the recessed portion that are 5.6 times the size of the 53 µm polymer blocks disclosed by Nakamura (300 µm diameter ÷ 53 µm block) (claimed range overlaps the prior art range), thus meeting this limitation of claim 6.
As to the limitation directed at the depth of the recessed portions, Ichihara teaches the depth of the microwells is approximately twice the length of the diameter 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 7, Nakamura’s Example 15 teaches the first culture container is allowed to stand for 1 day (correlates to 24 hours) prior to transferring to the second culture container. Thus, the claimed range overlaps the prior art range, thus meeting the limitation of claim 7. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 8, Nakamura’s Example 15 teaches the stirring culture was conducted for up to 7 days (range spans 168 hours), wherein HE-stained specimens were prepared. Thus, the claimed range is encompassed by the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 9-11, Nakamura’s Example 15 employs the polymer blocks prepared in Example 5, i.e. CBE3 blocks obtained in Example 2. Nakamura (Example 1, paragraphs [0162]-[0164]) teaches CBE was prepared as a recombinant peptide (recombinant gelatin) and CBE3 has an ERGD sequence and does not contain serine, threonine, asparagine, tyrosine, and cysteine and has the following structure:	Structure: GAP[(GXY)63]3G 	Thus, Nakamura’s disclosed biocompatible polymer blocks comprise gelatin (claim 9), have the structure formula recited in claim 10 and comprise a peptide having biocompatibility and including an amino acid sequence in which one or more amino acids are deleted, substituted or added in an amino acid sequence described in SEQ ID NO:1 (paragraph [0164]), as recited in claim 11.  Thus, Nakamura’s method disclosed in Example 15 meets the limitations of claims 9-11.
Regarding claim 12, Ichihara teaches the depth of the microwell having a diameter of 300 µm is twice the diameter, i.e. 600 µm. Thus, the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 13, Nakamura’s Example 15 teaches the stirring culture was conducted for up to 7 days (range spans 168 hours), wherein HE-stained specimens were prepared. Thus, the claimed range is encompassed by the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 14, Nakamura’s Example 15 teaches the first culture container is allowed to stand for 1 day (correlates to 24 hours) prior to transferring to the second culture container, thus resulting in a cell mass having a thickness of 2-3 mm. Nakamura does not further teach whether or not the first culture container is allowed to stand for 3 to 16 hours in order to form the aggregated cells wherein the polymer blocks are disposed in gaps between the cells.
Although Nakamura does not further teach the time period for allowing the first culture container to stand is for 3 to 16 hours, the prior art has established it was well-known to allow the culture container to stand (static culture) for 1 day, i.e. 24 hours, in order to permit the polymer blocks to settle in gaps between the cells and further begin to fuse to form the mosaic cell structure to form a cell mass having a desired thickness. The parameter of the standing time period is recognized as a result-effective variable which achieves the recognized result of permitting polymer blocks to settle in gaps between the cells and form a cell mass of a certain thickness.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of the prior art to optimize the standing time of the .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Ichihara, as evidenced by Jaquith, as applied to claims 1-14 above, and further in view of Liu et al., ACS Appl. Mater. Interfaces 2014, 6, 8090-8097; see PTO-892) (“Liu”).
The teaching of Nakamura, in view of Ichihara, as evidenced by Jaquith, is set forth above.
Regarding claim 15, it is noted the combined prior art does not further teach whether or not the area between the mutually adjacent recessed portions is non-flat.
However, Liu is directed to the fabrication of microwells for spheroid culture and teaches that agarose microwells can be easily fabricated from metallic molds (Abstract).  Liu teaches agarose microwells provide a robust technology for preparing multicellular spheroids and have become commercially available. Agarose is a material of choice for spheroid cultures since the material is commonly used as a non-adherent coating since it resists cell binding (Introduction, left column, first and third paragraphs, page 8091).  Liu, at Preparation of Agarose Microwells (left column, page 8092), teaches preparing agarose microwells by pouring the agarose solution onto the metallic mold, letting the agarose set and thereafter releasing the mold.  Liu’s Scheme 1. Fabrication Process of the Concave Microwells (page 8092) illustrates the prepared microwells having non-flat areas between the mutually adjacent wells in the shape of “peaks” or “triangles” (i.e. recessed portions), thus providing a funnel-shaped opening to the microwell to promote 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the agarose-based microwells of the prior art to include shapes that impart non-flat areas between the mutually adjacent microwells (i.e. recessed portions).
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include fabricating the agarose-based microwells using molds that result in a final microwell array having non-flat areas between the mutually adjacent microwells in the shape of “peaks” or “triangles”, as taught by Liu (Scheme 1 and Figure 1), for the predictable result of providing a funnel-shaped opening to the microwell that promotes efficient cell collection and minimizes the loss of spheroids during media manipulation, thus meeting the limitation of claim 15.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Liu because each of these teachings are directed at methods for manufacturing aggregated cell structures, e.g. spheroids.	

Conclusion
No claim is allowed.  No claim is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/EVELYN Y PYLA/Examiner, Art Unit 1633